DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Freeman et al. (US Patent Publication No. 2007/0171329; hereinafter Freeman).
With reference to claim 1, Smith discloses an augmented reality (AR) display system (100) (see paragraph 37; Fig. 1), comprising:
at least one display (206) (see paragraph 53; Fig. 2);
at least one processor (201) configured with instructions which when executed by the processor (see paragraph 51, 54; Fig. 2) configure the processor to:
receive at least a first red-green-blue (RGB) frame buffer (407) (see paragraphs 72-73; Fig. 4);
generate a final RGB data structure (405) by multiplying the first RGB frame buffer by at least a first offset value (see paragraphs 72-73, 75; Fig. 4); and
present on the display graphic information according to the final RGB data structure (408) (see paragraphs 73-75; Fig. 4).
While Smith discloses all that is required as explained above including the first offset value, there fails to be specific disclosure of an offset addition as recited.
Freeman discloses a display (1001) having a display engine (104) used to produce an image to be viewed by the user (see paragraphs 38, 100; Fig. 10), wherein a first offset value comprising an offset addition determined using one or more of ambient light level (1002) (in teaching the usage of a controller (1102) for adjusting the opacity of the occlusion member (1002) based on lighting conditions; see paragraphs 100-101; Figs. 10-11), dilation of pupils of a person, direction of gaze of the person, color and luminosity of an image represented at least in part by the RGB frame buffer (see paragraphs 116-117; Fig. 15), the first offset value further comprising an alpha value indicating at least in part a display opacity (in teaching that the occlusion member may be variable to darken in bright conditions and lighten in darker conditions, wherein an appropriate brightness/occlusion relationship maybe used to determine image output; see paragraphs 100, 104-105).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an offset addition determined by ambient light levels similar to that which is taught by Freeman to be carried out in a device similar to that which is taught by Smith to thereby maintain desirable image viewing conditions over a range of ambient conditions (see Freeman; paragraph 100).

With reference to claim 2, Smith and Freeman disclose all that is required as explained above with reference to claim 1, wherein Smith further discloses wherein the first offset value is added to a luminosity of at least a first pixel (in teaching enhancing RGB values of pixels within the region of gaze interest (ROGI); see paragraphs 72-25; Fig. 4).

With reference to claim 3, Smith and Freeman disclose all that is required as explained above with reference to claim 2, wherein Smith further discloses wherein the first offset value is given by f(A) = t((A — A_ offset) / (1 — A_offset)), wherein A_ offset is the offset addition (color based on colorblindness of user; see paragraph 72), A comprises an alpha value, and t is a curve function (in teaching the offset addition; see paragraphs 72-75), RGB frame data, and gamma curve (see paragraph 32); Fig. 4).
While disclosing the first offset value as explained, Smith fails to disclose that the alpha value partially indicates display opacity as recited.
Freeman as explained above discloses an offset addition determined using one or more ambient light levels wherein display opacity is controlled based on the ambient light levels (see paragraphs 100-101).

With reference to claim 4, Smith and Freeman disclose all that is required as explained above with reference to claim 3, wherein Smith further discloses wherein t comprises a gamma curve function (see paragraphs 32, 73-75).

With reference to claim 5, Smith and Freeman disclose all that is required as explained above with reference to claim 1, wherein Smith further discloses wherein the instructions are executable to generate the final RGB data structure by multiplying the first RGB frame buffer by the sum of the first offset value and a second offset value (in teaching ROGI and color blindness calibration with regards to the RGB frame data; see paragraphs 72-75; Fig. 4).

With reference to claim 6, Smith and Freeman disclose all that is required as explained above with reference to claim 5, wherein Smith further discloses wherein the second offset value g(A) is given by: A multiplied by A_offset, wherein A is an alpha value of at least a first pixel (provided by the frame data, 407), and A_offset is an addition that is added to a luminosity (406) of the first pixel responsive to identifying that the first pixel is not completely opaque (in teaching colorblindness calibration with reference to the received RGB data, wherein the device displays content on a translucent or transparent surface; see paragraphs 4, 72-75; Fig. 4).

With reference to claim 7, Smith and Freeman disclose all that is required as explained above with reference to claim 1, wherein Freeman discloses the usage of occlusion member (1002) adjusting brightness of the display as explained above (see paragraphs 100-101; Figs. 10-11), wherein for at least a first pixel in the first frame buffer RGB information represents opaque black with RGB = 0 (see paragraphs 55, 120), and A = 1, wherein A comprises an alpha value (see paragraphs 104-105), and wherein a luminosity of the final RGB data structure for the first pixel is equal to an offset from the alpha value (see paragraph 104-105).

With reference to claim 8, Smith and Freeman disclose all that is required as explained above with reference to claim 1, wherein Smith further discloses wherein the processor comprises at least one graphics processing unit (GPU) (204) (see paragraph 53; Fig. 2).

With reference to claim 9, Smith and Freeman disclose all that is required as explained above with reference to claim 1, wherein Smith further discloses wherein the processor comprises at least one an application-specific integrated circuit (ASIC) and/or a field-programmable gate array (FPGA) (in teaching gesture, gaze, positional tracking and IMU connected to chipset; see paragraph 55; Fig.2).

With reference to claim 10, Smith and Freeman disclose all that is required as explained above with reference to claim 1, wherein Freeman further discloses an occlusion screen (1002) that comprises pixels that are controllable to transition at least a portion of the occlusion screen between transparent and opaque (see paragraph 100-101; Fig. 10-11).

With reference to claim 11, Smith and Freeman disclose all that is required as explained above with reference to claim 10, wherein Freeman further discloses instructions that are executable (in teaching occlusion controller, 1102) to: generate an occlusion screen data structure; and control the occlusion screen according to the occlusion screen data structure (see paragraph 101-102).

With reference to claim 12, Smith and Freeman disclose all that is required as explained above with reference to claim 10, wherein Freeman further discloses wherein the occlusion screen data structure is controlled to block light from passing orthogonally from outside the occlusion screen through portions of the at least one display that represent black coloring of the final RGB data structure (see paragraph 100).

With reference to claim 16, Smith discloses an apparatus (see Fig. 1), comprising:
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor (201) (see paragraph 51) to:
identify an alpha value related to presentation of at least a first image, the alpha value identified at least in part from a frame buffer (407) (see paragraph 72), and 
based on the alpha value, control one or more of a transparent display of a device and an occlusion screen of the device to render the first image at the device with coloring perceptible to a person using the device (see paragraphs 73-75; Fig. 4).
While disclosing an augmented reality device (102) there fails to be disclosure of the alpha value being in the recited range and represents opacity or an occlusion screen as recited.
Freeman discloses a display (1001) having a display engine (104) used to produce an image to be viewed by the user (see paragraphs 38, 100; Fig. 10), wherein at least in part from a frame buffer (see paragraphs 116-117; Fig. 15), the alpha value being in a range of zero to one inclusive and representing a desired display opacity (in teaching the usage of a controller (1102) for adjusting the opacity of the occlusion member (1002) based on lighting conditions; see paragraphs 100-101, 104-105; Figs. 10-11); and
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an offset addition determined by ambient light levels similar to that which is taught by Freeman to be carried out in a device similar to that which is taught by Smith to thereby maintain desirable image viewing conditions over a range of ambient conditions (see Freeman; paragraph 100).

With reference to claim 17, Smith and Freeman disclose all that is required as explained above with reference to claim 16, wherein Freeman further discloses based on the alpha value, control the transparent display of the device to render the first image with coloring perceptible to a person using the device by mimicking black image coloring with gray image coloring (see paragraph 104-105).

With reference to claim 18, Smith and Freeman disclose all that is required as explained above with reference to claim 16, wherein while Smith discloses that the instructions are executable to: based on the alpha value control the image coloring perceptible to a person using the device, there fails to be disclosure of an occlusion screen as recited.
Freeman further discloses control the occlusion screen (1002) of the device to render the first image with image coloring perceptible to a person using the device by blocking light from passing through at least a portion of the occlusion screen (see paragraphs 100-101).

With reference to claim 19, Smith and Bar-Zeev disclose all that is required as explained above with reference to claim 16, wherein Bar-Zeev further discloses the device comprising the transparent display and comprising the occlusion screen (see paragraph 11).

With reference to claim 20, Smith and Freeman disclose all that is required as explained above with reference to claim 19, wherein Smith further discloses the at least one processor (201) dedicated to executing the instructions and being separate from both a central processing unit (CPU) of the device and graphics processing unit (GPU) of the device (see paragraph 51, 54; Fig. 2).



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bar-Zeev et al. (US 2012/0339143; hereinafter Bar-Zeev).
With reference to claim 13, Smith discloses a method, comprising:
identifying a weight by which at least a first red-green-blue (RGB) value of a frame buffer is to be adjusted (405) (see paragraph 72), the weight identified based on an alpha value indicated in the frame buffer (407);
adjusting at least the first RGB value based on the weight (405); and
rendering (408), on the transparent display, the first image according to the adjusted first RGB value (see paragraphs 71-75; Fig. 4).
	While disclosing adjusted RGB values as explained above, and additionally discloses display black in a different color space (see paragraph 77), Smith fails to disclose a transparent display to represent black coloring as recited.
	Bar-Zeev discloses a device comprising a transparent display, the alpha value related to whether at least a portion of a first image to be presented on the transparent display (see paragraph 11).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an opaque display similar to that which is taught by Bar-Zeev to be carried out in a system similar to that which is taught by Smith to thereby improve output by diminishing real world views during operation.

With reference to claim 14, Smith and Bar-Zeev disclose all that is required as explained above with reference to claim 13, however fail to specifically disclose that the first RGB value is adjusted to render black color as gray coloring as recited. 
However the examiner takes official notice that the usage of gray coloring to represent the color black is well known in the art by using a variations of black to white.
Therefore the examiner finds that it would have been obvious to one of ordinary skill in the art to allow the black color to be rendered as gray color as recited and as well known in the art to thereby provide a color mixing interface that provides true color.

With reference to claim 15, Smith and Bar-Zeev disclose all that is required as explained above with reference to claim 13, and while disclosing adjusted RGB values as explained above, and additionally discloses display black in a different color space (see paragraph 77), Smith fails to disclose an occlusion screen as recited.
Bar-Zeev discloses a device comprising a transparent display, wherein the device comprises an occlusion screen, the occlusion screen being different from the transparent display (see paragraph 11), and wherein the method comprises: controlling the occlusion screen to block at least some light from passing through the occlusion screen during rendering of the first image using the adjusted first RGB value (see paragraph 11).



Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. With reference to applicant’s arguments with reference to claims 13-15, the applicant argues that Bar-Zeev fails to disclose the transparent display is to represent black coloring as recited.  The examiner relies upon Bar-Zeev for the teaching of opaque display function, wherein the usage of pixels to display black (opaque) is a well-known function of display pixels. That is, in order for a transparent display to represent an opaque state the pixels are driven to display black wherein RGB data and alpha values are adjusted as a well-known portion of drive data to drive the pixels to display black or opaque.  Therefore the examiner finds that the teaching of the usage of a display that is capable of transitioning between an opaque state and a transparent state as disclosed by Bar-Zeev covers the recited limitation of an alpha value related to a portion of an image to be presented on the transparent display to represent black coloring as recited. 



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BYUN et al. (US2013/0120472) discloses a color display for determining a weighting factor based on a luminance value of RGB data for display (see abstract; Figs. 5-7, 10).
WHITT (US2011/0292069) discloses a color mixer allowing users to manipulate RGB channels to create a color (see abstract; Figs. 1, 4, 5).
GONZALES et al. (US20170301288) discloses a device that includes a display having at least one pixel, wherein transparency of the pixel is electronically controlled to substantially appear transparent, opaque, black, or white based on applied voltages (see paragraphs 120-127, 181, 183, 188).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625